Citation Nr: 0704073	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied he benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's clinical records 
from his period of service, to verify his alleged in-service 
stressors, to afford him a VA examination, and to provide him 
with a proper notice letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2006).

With regard to the second PTSD element, that of an in-service 
stressor, the Board notes that there has been no attempt to 
verify the veteran's allegations.  In this regard, it appears 
that the veteran has not been asked to provide any additional 
details pertaining to the alleged casualties he witnessed, as 
reported to the May 2005 private psychologist.  Nor has the 
RO contacted the appropriate agency to verify such 
casualties.  Therefore, a remand is necessary so that the RO 
may send the veteran a proper stressor development letter and 
attempt to verify the veteran's claimed in-service stressors.

The Board also notes that the veteran's service medical 
records may be incomplete.  The record indicates that the RO 
obtained and associated the veteran's service medical records 
with the claims file.  However, those records reference 
inpatient and mental hygiene records in service.  Based upon 
a review of the documents assembled for appellate review, the 
Board finds that it is unclear whether the search for service 
records included "clinical" (inpatient) records and/or 
records from a mental health clinic.  Thus, additional 
efforts should be undertaken to attempt to obtain any 
additional service related records, as these may contain 
evidence relevant to these claims.  

In addition, the Board notes that the veteran was scheduled 
for a VA examination in February 2005, but he failed to 
report for that examination.  The veteran's representative 
did submit a letter in January 2005 in which he contended 
that the veteran was incapable of traveling 96 miles for the 
scheduled examination, despite the fact that he had 
previously sought treatment at the same VA medical center on 
several occasions between November 2004 and January 2005.  
The veteran instead furnished the report of two private 
psychologists.  However, the Board finds the May 2005 report 
to be problematic because it is unclear as to whether it was 
based on a review of the claims file as opposed to the 
veteran's own history.  The Board observes that the situation 
here presented is similar to that in Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005).  Under these circumstances, a 
VA examination must be scheduled.  See Kowalski, 19 Vet. 
App. at 179.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for anxiety 
and depression and for PTSD.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran 
and request that he submit evidence 
from his private psychologists 
indicating whether their May 2005 
examination report was based on a 
review of the claims file. 

3.  The RO should contact the 
National Personnel Records Center 
(NPRC), or other appropriate 
location, to make a specific request 
for service medical inpatient and 
outpatient psychiatric or mental 
health records of the veteran and 
through any other appropriate records 
repository to which pertinent 
clinical records may have been sent.  
Specifically, it should be 
ascertained whether mental health 
records may be stored somewhere other 
than with the service medical 
records.  These efforts should 
include requesting "clinical" or 
inpatient records documenting the 
veteran's treatment from September 
1968 to November 1968.  

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his medical records from his 
active duty service as well as any 
further action to be taken.

4.  The RO should contact the veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the names of casualties and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC, NARA, or any other agency should 
be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search 
of unit and organizational histories, 
including morning reports and after 
action reports, should be consulted in 
an effort to verify stressors.   

6.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report. This report is then to be 
added to the claims folder.

7.  The veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these 
events may be considered for the purpose 
of determining whether exposure to an in 
service stressor has resulted in his 
current PTSD symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors. 

If it is determined that the veteran 
has a current psychiatric disorder in 
addition to or other than PTSD, the 
examiner should indicate whether it 
is at least as likely as not that the 
disorder is related to his 
symptomatology in service or other 
wise causally or etiologically 
related to his military service.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

As a final matter, the Board, quoting the Court in Kowalski, 
reminds the veteran and his attorney that 

"[t]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  . . . . VA has not only the discretion, but 
in this case, the duty under 38 U.S.C. § 5103A(d). . . 
to schedule an examination . . . . [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim.  Their failure to do so would 
subject them to the risk of an adverse adjudication 
based on an incomplete and underdeveloped record.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

